Exhibit 10.1

CONFIDENTIAL

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is made and entered into as of the 22nd
day of October, 2010 by and between Boston Private Financial Holdings, Inc. (the
“Company”), and Joseph H. Cromarty (“Consultant”). The Company desires to retain
Consultant as an independent contractor to perform consulting services for the
Company and Consultant is willing to perform such services, on terms set forth
more fully below. In consideration of the mutual promises contained herein, the
parties agree as follows:

 

1. Services and Compensation. Consultant agrees to perform for the Company the
services requested by the Company, including the duties and tasks described in
Exhibit A (“Services”). Consultant agrees to devote such time to these Services
as is reasonably necessary to perform them. In addition, from time to time, the
Company may ask Consultant to work with and at the direction of the Company’s
legal counsel in order to provide assistance to them on certain legal matters.
It is the Company’s intention that such work be covered by the attorney-client
privilege to the maximum extent permitted by law, and Consultant agrees to
cooperate with the Company in all reasonable respects in such matters.

Only Consultant will provide the Services. Consultant acknowledges and agrees
that the Company entered into this Agreement to retain the Consultant to perform
the Services personally. Services are unique to the Company and the Company has
determined that the Consultant is exceptionally qualified to perform them by
virtue of his education, training and experience, and the Services are not to be
performed by other individuals.

The Company agrees to pay Consultant the compensation set forth in Exhibit A as
sole compensation for the performance of the Services. It is understood and
agreed that Consultant will be an independent contractor. Consultant will
perform Services under the Company’s general direction as to the result of
activity but Consultant shall determine, in Consultant’s discretion, the manner
and means by which the Services are accomplished, subject to the express
condition that Consultant will at all times comply with applicable law. It is
also expressly understood that Consultant shall not be considered an agent or
employee of the Company, and shall have no authority whatsoever to bind the
Company by contract or otherwise. Consultant expressly waives any right to
participate in any of the Company’s employee benefit plans or perquisites.
Consultant further disclaims any intention or right to participate in any of the
Company’s employee benefit plans or perquisites even if Consultant’s status with
the Company is determined by a third party tribunal to be that of an employee.

2. Confidentiality. “Confidential Information” means all trade secrets and
confidential or proprietary information, whether or not in writing, concerning
the Company’s business, technology, business relationships or financial affairs
which the Company has not released to the general public. By way of
illustration, Confidential Information may include information or material which
has not been made generally available to the public, such as: (a) corporate
information, including plans, strategies, methods, policies, resolutions,
negotiations or litigation;

(b) marketing information, including strategies, methods, customer identities or
other information about customers, prospect identities or other information
about prospects, transaction documents or structures, or market analyses or
projections; (c) financial information, including cost and performance data,
debt arrangements, equity structure, investors and holdings, purchasing and
sales data and price lists; and (d) personnel information, including personnel
lists, reporting or organizational structure, resumes, personnel data,
compensation structure, performance evaluations and termination arrangements or
documents. Confidential Information also includes information received in
confidence by the Company from its customers or suppliers or other third
parties.

3. Recognition of Company Rights. Consultant will not, at any time, without the
Company’s prior written permission, either during or after the term of this
Agreement, disclose any Confidential Information to anyone outside of the
Company, or use or permit to be used any Confidential Information for any
purpose other than the performance of the Services for or on behalf of the
Company. Consultant will cooperate with the Company and use best efforts to
prevent the unauthorized disclosure or use of any and all Confidential
Information. Consultant will deliver to the Company all copies of Confidential
Information in Consultant’s possession or control upon the earlier of a request
by the Company or termination of this Agreement for any reason. Consultant
further acknowledges and agrees that he shall comply with all applicable Company
policies and procedures, including the Company’s Insider Trading and Disclosure
Policy.

4. Rights of Others. Consultant understands that the Company is now and may
hereafter be subject to non-disclosure or confidentiality agreements with third
persons which require the Company to protect or refrain from use of Confidential
Information. Consultant agrees to be bound by the terms of such agreements in
the event Consultant has access to such Confidential Information.

5. Prior Agreements. Consultant agrees that Consultant will not, during the term
of this Agreement, improperly use or disclose any proprietary information or
trade secrets of any former or current employer or other person or entity with
which Consultant has an agreement or duty to keep in confidence information
acquired by Consultant, if any, and that Consultant will not bring onto the
premises of the Company any unpublished document or proprietary information
belonging to such employer, person or entity unless consented to in writing by
such employer, person on entity.




--------------------------------------------------------------------------------

 

6. Ownership. Consultant acknowledges that all work performed by Consultant is
on a “work for hire” basis, and Consultant hereby assigns and transfers and, to
the extent any such assignment cannot be made at present, will assign and
transfer, to the Company and its successors and assigns all Consultant’s right,
title and interest in all such work product that (i) relates to the business of
the Company or any customer of the Company or any of the products or services
being researched, developed, provided or performed by the Company or which may
be used with such products or services; or (ii) results from tasks assigned to
Consultant by the Company and/or the Services; or (iii) results from the use of
premises or personal property (whether tangible or intangible) owned, leased or
contracted for by the Company.

7. Records; Reports. Consultant will keep and maintain adequate and current
records of all Confidential Information developed by Consultant during the term
of this Agreement, which records will be available to and remain the sole
property of the Company at all times.

All files, letters, notes, memoranda, reports, records, data, notebooks, charts,
quotations and proposals, specification sheets, or other written, photographic
or other tangible material containing Confidential Information, whether created
by Consultant or others, which come into Consultant’s custody or possession, are
the exclusive property of the Company to be used by Consultant only in the
performance of the Services. Any property situated on the Company’s premises and
owned by the Company, including without limitation computers, disks and other
storage media, filing cabinets or other work areas, is subject to inspection by
the Company at any time with or without notice. In the event of the termination
of this Agreement for any reason, Consultant will promptly deliver to the
Company all files, letters, notes, memoranda, reports, records, drawings,
notebooks, charts, quotations and proposals, specification sheets, or other
written, photographic or other tangible material containing Confidential
Information, and other materials of any nature pertaining to the Confidential
Information of the Company and to the Services, and will not take or keep in
Consultant’s possession any of the foregoing or any copies.

Consultant agrees that Consultant will from time to time during the term of this
Agreement or any extension thereof keep the Company advised as to Consultant’s
progress in performing the Services hereunder and that Consultant will, as
requested by the Company, prepare written reports with respect thereto. It is
understood that the time required in the preparation of such written reports
shall be considered time devoted to the performance of Consultant’s Services.

8. Avoidance of Conflict of Interest. Consultant represents and warrants that
Consultant has no outstanding agreement or obligation that is in conflict with
any of the provisions of this

Agreement, or that would preclude Consultant from fully complying with the
provisions hereof, and further certifies that Consultant will not enter into
such conflicting agreement during the term of this Agreement. Consultant will
advise the Company at such time as any activity of either the Company or another
business presents Consultant with a conflict of interest or the appearance of a
conflict of interest. Consultant further represents and warrants that it has
full power and authority to enter into this Agreement and perform the
obligations hereunder.

9. Non-Solicitation/Non-Accept and Confidentiality Agreement and Release.
Consultant acknowledges the Non-Solicitation/Non-Accept and Confidentiality
Agreement and Release between Consultant and the Company dated March 1, 2005
(the “Non-Solicitation Agreement”) and the Transition Agreement between the
Consultant and the Company dated as of October 8, 2010 (the “Transition
Agreement”) remain in full force and effect in accordance with their terms.

10. Indemnification. Consultant shall indemnify and hold Company, its affiliates
and their respective directors, officers, agents and employees harmless from and
against all claims, demands, losses, damages and judgments, including court
costs and attorneys’ fees, arising our of or based upon any breach or alleged
breach by Consultant of any representation, warranty, certification, covenant,
obligation or other agreement set forth in this Agreement. The Company shall
indemnify and hold Consultant harmless from and against all claims, demands,
losses, damages and judgments, including court costs and attorneys’ fees,
arising our of or based upon any breach or alleged breach by the Company of any
representation, warranty, certification, covenant, obligation or other agreement
set forth in this Agreement

11. Term. This Agreement will commence on October 16, 2010, and will continue
until the earlier to occur of: (i) March 15, 2011, or (ii) termination as
provided below. The Company and Consultant may extend the term of this Agreement
upon mutual agreement. Unless earlier terminated, Consultant agrees to notify
the Company no later than 30 days prior to the date set forth in (i) above if
Consultant is unable to continue to perform his obligations hereunder in
connection with any such extension.

12. Termination. Either party to this Agreement may terminate this Agreement
upon giving five (5) days prior written notice thereof to the other party. Any
such notice shall be addressed to either the Company or Consultant (as
applicable) at the address below and shall be deemed given if delivered as set
forth pursuant to Section 22 below. The Company may, in addition to any other
rights it may have at law or in equity, terminate this Agreement immediately and
without prior notice if Consultant refuses to or is unable to perform the
Services or is in breach of any material provision


 

2



--------------------------------------------------------------------------------

of this Agreement. Upon such termination all rights and duties of the parties
with respect to the Consultant providing Services and the Company compensating
the Consultant for such Services shall cease except the Company shall be obliged
to pay, within thirty (30) days of the effective date of termination, all
amounts owing to Consultant for Services actually performed and reimbursable
expenses actually incurred prior to termination, if any, in accordance with the
provisions of Section 1 (Services and Compensation) hereof.

13. Survival. Notwithstanding anything herein to the contrary, the following
Sections shall survive termination or expiration of this Agreement: 2, 3, 4, 5,
6, 7, 8, 9, 10, 14, 15, 16, 17, 18, 19, 20, 21, 22 and 23.

14. Assignment. Neither this Agreement nor any right hereunder or interest
herein may be assigned or transferred by Consultant without the express written
consent of the Company. The Company may assign any or all of its rights and
obligations under this Agreement without Consultant’s written consent to any
affiliate or to another third party affiliate by way of merger, acquisition,
consolidation, or sale or transfer of all or substantially all of the Company’s
assets or capital stock. Consultant expressly consents to be bound by the
provisions of this Agreement for the benefit of the Company or any parent,
subsidiary or affiliate without the necessity that this Agreement be
re-executed. Any attempted assignment, delegation or transfer by a third party
hereto in violation hereof shall be null and void. Subject to the foregoing,
this Agreement shall be binding on the parties and their successors and assigns.

15. Independent Contractor; Taxes; Indemnification. Nothing in this Agreement
shall in any way be construed to render Consultant to be agent, employee or
representative of the Company. Consultant shall perform the Services hereunder
as an independent contractor. Consultant acknowledges and agrees that Consultant
is obligated to report as income all compensation received by Consultant
pursuant to this Agreement, and Consultant agrees to and acknowledges the
obligation to pay all taxes, including without imitation all federal and state
income tax, social security taxes and unemployment, disability insurance and
workers’ compensation applicable to Consultant and any person who performs
Services in connection with this Agreement, and that Consultant will not be
eligible for any employee benefits (nor does Consultant desire any of them) and
expressly waives any entitlement to such benefits. Consultant further agrees to
indemnify the Company and hold it harmless to the extent of any obligation
imposed on the Company (i) to pay withholding taxes or similar items or
(ii) resulting from Consultant’s being determined not to be an independent
contractor; provided that Consultant’s indemnification obligation pursuant to
this sentence shall be limited to the extent of any obligations imposed on
Company to pay any withholding taxes or similar items that Consultant has failed
to pay.

Except insofar as it would preclude the Consultant from providing the Services
under this Agreement or violate Section 8 hereof or the provisions of the
Non-Solicitation Agreement, Consultant is free to perform services for any other
person. Consultant further acknowledges and agrees to the following:

(a) While providing Services, Consultant is, and shall at all times be and
remain, an independent contractor to the fullest extent permitted by law;

(b) Nothing in this Agreement or otherwise shall be construed as identifying
Consultant as an employee, agent or legal representative of the Company or any
of the Company’s related or affiliated entities during the term for any purpose
whatsoever;

(c) Consultant is not authorized to transact business, incur obligations, sell
goods, receive payments, solicit orders or assign or create any obligation of
any kind, express or implied, on behalf of the Company or any of the Company’s
related or affiliated entities, or to bind in any way whatsoever, or to make any
promise, warranty or representation on behalf of the Company or any of the
Company’s related or affiliated entities with respect to any matter, except as
expressly authorized in writing by the Company;

(d) While Consultant will receive instruction on the objects and goals for which
he or she is responsible, the Company has no right to control the manner in
which Consultant performs Services under this Agreement and Consultant is free
to perform Services in the manner Consultant deems fit and in accordance with
recognized standards for such services;

(e) Consultant shall not use the Company’s trade names, trademarks, service
names or service marks without the prior written approval of the Company; and

(f) If, at any time, Consultant’s status with the Company as an independent
contractor changes or if Consultant’s employment changes or Consultant is ever
deemed to be an employee of the Company, each of the covenants set forth above
and this Agreement remain in full force and effect in its entirety until and
unless it is replaced with a subsequent and superseding agreement.

16. Equitable Relief. Consultant and the Company agree that it would be
impossible or inadequate to measure and calculate the Company’s damages from any
breach by Consultant of any part(s) of Sections 2-9 of this Agreement.
Accordingly, Consultant and the Company agree that if Consultant breaches this
Agreement, the Company will have available, in addition to any other right or
remedy available, the right to obtain from any court of competent jurisdiction
an injunction restraining such breach or threatened breach and specific
performance of Sections 2 through 9 only. Consultant


 

3



--------------------------------------------------------------------------------

and the Company further agree that no bond or other security shall be required
in obtaining such equitable relief and Consultant and the Company hereby consent
to the issuance of such injunction and to the ordering of such specific
performance.

17. Severability. If any provision in this Agreement shall be found or be held
to be invalid or unenforceable in any jurisdiction in which this Agreement is
being performed, then the meaning of said provision shall be construed, to the
extent feasible, so as to render the provision enforceable, and if no feasible
interpretation would save such provision, it shall be severed from the remainder
of this Agreement which shall remain in full force and effect. In such event,
the parties shall negotiate, in good faith, a substitute, valid and enforceable
provision which most nearly effects the parties’ intent in entering into this
Agreement.

18. Amendment. This Agreement may not be amended in any respect other than by
written instrument executed by the party against whom enforcement is sought.

19. Entire Agreement. The terms and conditions herein contained constitute the
entire agreement between the parties and supersede all previous agreements and
understandings, whether oral or written, between the parties hereto with respect
to the subject matter hereof and specifically the provision of Services, and no
agreement or understanding varying or extending the same shall be binding upon
either party hereto unless in a written document which expressly refers to this
Agreement and which is signed by the party to be bound thereby.

20. Governing Law and Personal Jurisdiction. This Agreement shall be governed by
and construed in accordance with the internal laws of The Commonwealth of
Massachusetts, without reference to its principles of conflict of laws. Both
parties agree that the state and federal courts situated within Suffolk County,
Massachusetts shall have exclusive jurisdiction over any dispute concerning this
Agreement and both parties waive any objection that he or it may have to
personal jurisdiction or venue in those courts.

21. Changes. Consultant understands that, absent an express amendment,
Consultant’s obligations under this Agreement will continue in accordance with
its express terms regardless of any changes in nature of Consultant’s Services,
compensation or other terms and conditions of the Consultant relationship.

22. Notices. Any notice hereby required or permitted to be given shall be
sufficiently given if in writing and delivered in

person, by facsimile transmission, electronic mail, overnight delivery service
or U.S. mail, in which event it may be mailed by first-class, certified or
registered, postage prepaid, to either party at the address of such party or
such other address as shall have been designated by written notice by such party
to the other party.

Any notice or other communication required or permitted to be given under this
Agreement will be deemed given (i) on the day when delivered in person, (ii) on
the first business day of or after the date of confirmation that the facsimile
has been successfully transmitted to the facsimile number for the party notified
if sent by facsimile, (iii) on the first business day of or after the date of
receipt by the party notified if sent by electronic mail, (iv) on the first
business day after deposited with a nationally recognized overnight delivery
service, or (v) on the third business day after the day on which such notice was
mailed in accordance with this Section.

Any notice or report required or permitted by this Agreement shall be deemed
given if delivered personally or if sent by either party to the other by
certified or registered first class mail, return receipt requested and postage
prepaid, at, in the case of the Company, the address set forth below or in the
case of the Consultant, the address within the Company’s records, or such other
address as either party may specify in writing. If by mail, delivery shall be
deemed effective three (3) business days after mailing in accordance with the
above provisions.

Boston Private Financial Holdings, Inc.

Ten Post Office Square

Boston, MA 02109

Telephone: (617) 912-1900

Facsimile: (617) 912-4557

Attn: Clayton G. Deutsch

23. No Waiver. No waiver of any term or condition of this Agreement shall be
valid or binding on either party unless the same shall be been mutually assented
to in writing by both parties. The failure of either party to enforce at any
time any of the provisions of this Agreement, or the failure to require at any
time performance by the other party of any of the provisions of this Agreement,
shall in no way be construed to be a present or future waiver of such
provisions, nor in any way affect the right of either party to enforce each and
every such provision thereafter. The express waiver by either party of any
provision, condition or requirement of this Agreement shall not constitute a
waiver of any future obligation to comply with such provision, condition or
requirement.

24. Counterparts. This Agreement may be signed in one or more counterparts.


 

4



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

IN WITNESS WHEREOF, the parties hereto have caused to be executed or executed
this Consulting Agreement as of the day and year first above written.

 

/s/ Joseph H. Cromarty

   

/s/ Clayton G. Deutsch

  Name:   Joseph H. Cromarty     Boston Private Financial Holdings, Inc.        
a Massachusetts corporation         By: Clayton G. Deutsch        
Title: Chief Executive Officer and President  

 



--------------------------------------------------------------------------------

 

EXHIBIT A

SERVICES AND COMPENSATION

1. Contact. Consultant’s principal Company contact:

 

  Name: Clayton G. Deutsch

  Title: Chief Executive Officer and President

2. Services. Consultant will render consulting services relating to specific
transactions and other projects concerning the Company’s Wealth Advisory
Management and Investment Management Groups. The Company’s principal contact
above shall confer with Consultant concerning the nature and scope of any such
Services, including project deliverables and Consultant’s availability, before
the Company confirms and assigns any such Services to Consultant.

3. Compensation.

(a) The Company shall pay Consultant $625 per hour payable on a monthly basis,
provided that the maximum fees that may be due for the Consultant’s services
during the term of the Agreement shall be $250,000. Consultant shall invoice the
Company in arrears for each calendar month in which Consultant performs the
Services. Such invoices shall include a record of the number of hours worked
(listed, to the extent applicable, by project) and a description of the work
performed during the applicable period.

(b) The Company shall reimburse Consultant for all reasonable travel and
out-of-pocket expenses incurred by Consultant in performing Services pursuant to
this Agreement which forms of travel and expenses will be comparable to those
incurred by Consultant in his previous role at the Company, provided Consultant
receives prior written consent from an authorized agent of the Company prior to
incurring such expenses. The Consultant acknowledges that he is familiar with
the Company’s Travel and Entertainment Policy and expressly agrees to comply
with such Policy with respect to any travel or out-of-pocket expenses that he
may incur.

(c) Consultant shall submit all statements for expenses in a form prescribed by
the Company and such statements shall be approved by the contact person listed
above.